Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Katie Herman, ) Date:November 29, 2007

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-615

) Decision No. CR1703
The Inspector General. )
)

DECISION

This matter is before me on the Inspector General’s (1.G.’s) Motion for Summary
Affirmance of the I.G.’s determination to exclude the Petitioner herein, Katie Herman,
from participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years. The I.G.’s Motion and determination to exclude Petitioner are based
on the terms of section 1128(a)(1) of the Social Security Act (Act), 42 U.S.C. § 1320a-
7(a)(1). The facts in this case mandate the imposition of a five-year exclusion, and for
that reason | grant the I.G.’s Motion for Summary A ffirmance.

I. Procedural Background

Katie Herman, Petitioner, was a Licensed Practical Nurse and Medicaid provider in the
State of Ohio between July 2005 and April 2006. She billed the Ohio Medicare program
for Medicaid services purportedly provided during that period to two individuals, JM and
SM, who were Medicare recipients.

On June 20, 2006, Petitioner was named in an Indictment handed up by the Special Grand
Jury sitting for the Court of Common Pleas, Franklin County, Ohio: the Indictment
charged Petitioner with one count of Medicaid fraud, in violation of OHIO REV. CODE

§ 2913.40(B), a fifth-degree felony based on the amount of Petitioner’s claims for
services.
2

Petitioner appeared with present counsel in the Court of Common Pleas, Franklin County,
Ohio, on November 13, 2006, and pleaded guilty to the stipulated lesser offense of first-
degree misdemeanor Medicaid fraud. She was sentenced on the same day to a suspended
term of 10 days’ jail time and was fined $100.00.

As required by the terms of section 1128(a) of the Act, 42 U.S.C. § 1320a-7(a), the I.G.
began the process of excluding Petitioner from participation in Medicare, Medicaid, and
all other federal health care programs. Section 1128(a)(1) of the Act mandates the
exclusion, for a period of not less than five years, of “[a]ny individual or entity that has
been convicted ofa criminal offense related to the delivery of an item or service under...
any State health care program.” On June 29, 2007, the I.G. notified Petitioner that she
was to be excluded pursuant to the terms of section 1128(a)(1) of the Act for the
mandatory minimum period of five years.

Acting through her trial counsel, Petitioner timely sought review of the L.G.’s action by
letter dated July 24, 2007. I convened a telephonic prehearing conference on August 23,
2007, pursuant to 42 C.F.R. § 1005.6, in order to discuss the issues presented by the case,
and the procedures best suited for addressing those issues. The parties agreed that the
case likely could be decided on written submissions, and by Order of August 23, 2007, I
established a schedule for the submission of documents and briefs. All briefing is now
complete, and the record in this case closed on November 21, 2007. Throughout these
proceedings, Petitioner has been represented by her trial counsel in the Ohio criminal
case.

The evidentiary record on which I decide the issues before me consists of 10 exhibits.
The L.G. proffered eight exhibits marked I.G. Exhibits 1-8 (I.G. Exs. 1-8). In an untimely
Motion in Limine filed simultaneously with her response to the I.G.’s brief (Response),
Petitioner sought to exclude I.G. Exhibits 4, 5, 6, and 8. Because Petitioner’s Motion
ignored the explicit deadline established for objection to exhibits established in paragraph
6 of the Order of August 23, 2007, it is denied. Additional reasons for denial of the
Motion appear in the discussion below. LG. Exs. 1-8 are admitted as designated.

Petitioner proffered two exhibits. In disregard of clear and repeated written directions,
Petitioner’s two exhibits as proffered were un-paginated, marked “Exhibit A” and
“Exhibit B,” and bore no indication of the docket number of this case. To ensure that the
record is orderly and complete, Petitioner’s “Exhibit A” is admitted with the designation
Petitioner’s Exhibit 1 (P. Ex. 1), and Petitioner’s “Exhibit B” is admitted with the
designation Petitioner’s Exhibit 2 (P. Ex. 2).
II. Issues

The legal issues before me are limited to those set out at 42 C.F.R. § 1001.2007(a)(1). In
the specific context of this record, they are:

1. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(1) of the Act; and

2. Whether the proposed five-year period of exclusion is unreasonable.

Both issues must be resolved in favor of the I.G.’s position. Section 1128(a)(1) of the Act
mandates Petitioner's exclusion, for her predicate conviction has been established. A
five-year period of exclusion is reasonable as a matter of law, since it is the minimum
period established by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-7(c)(3)(B).

Ill. Controlling Statutes and Regulations

Section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of any “individual or entity that has been convicted of a criminal offense related
to the delivery of an item or service under Title XVIII or under any State health care
program.” The terms of section 1128(a)(1) are restated in regulatory language at 42
C.F.R. § 1001.101(a). This statutory provision makes no distinction between felony
convictions and misdemeanor convictions as predicates for mandatory exclusion.

In Ohio, the crime of Medicaid fraud is defined by a specific statute, OHIO REV. CODE
§ 2913.40(B), which provides:

No person shall knowingly make or cause to be made a false or misleading
statement or representation for use in obtaining reimbursement from the
medical assistance program.

The crime of Medicaid Fraud is classified by degree according to the value of the
property, services, or funds fraudulently obtained. As classified by OHIO REV. CODE
§ 2913(E), Medicaid fraud can range from a first-degree misdemeanor to a third-degree
felony:
4

Whoever violates this section is guilty of medicaid fraud. Except as
otherwise provided in this division, medicaid fraud is a misdemeanor of the
first degree. If the value of property, services, or funds obtained in violation
of this section is five hundred dollars or more and is less than five thousand
dollars, medicaid fraud is a felony of the fifth degree. If the value of
property, services, or funds obtained in violation of this section is five
thousand dollars or more and is less than one hundred thousand dollars,
medicaid fraud is a felony of the fourth degree. If the value of the property,
services, or funds obtained in violation of this section is one hundred
thousand dollars or more, medicaid fraud is a felony of the third degree.

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual... bya... State... court, regardless
of... whether the judgment of conviction or other record relating to criminal conduct has
been expunged,” section 1128(i)(1) of the Act; “when there has been a finding of guilt
against the individual... bya... State... court,” section 1128(i)(2) of the Act; “when a
plea of guilty or nolo contendere by the individual .. . has been accepted by a... State. .
. court,” section 1128(i)(3) of the Act; or “when the individual . . . has entered into
participation ina... deferred adjudication ... program where judgment of conviction
has been withheld,” section 1128(i)(4) of the Act, 42 U.S.C. §§ 1320a-7(i)(1)-(4). These
definitions are repeated at 42 C.F.R. § 1001.2.

An exclusion based in section 1128(a)(1) is mandatory and the I.G. must impose it for a
minimum period of five years. Section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-
7(c)(3)(B). The regulatory language of 42 C.F.R. § 1001.102(a) affirms the statutory
provision.

IV. Findings and Conclusions

I find and conclude as follows:

1. On her plea of guilty on November 13, 2006, in the Court of Common Pleas, Franklin
County, Ohio, Petitioner Katie Herman was found guilty of the first-degree misdemeanor
offense of Medicaid fraud, in violation of OHIO REV. CODE § 2913.40(B). I.G. Exs. 5, 6,
8.

2. Final judgment of conviction was entered against Petitioner, and sentence was
imposed upon her, in the Court of Common Pleas, on November 13, 2006. I.G. Ex. 6.
5

3. The accepted guilty plea, finding of guilt, judgment of conviction, and sentence
described above constitute a “conviction” within the meaning of sections 1128(a)(1) and
1128(i)(1), (2), and (3) of the Act, and 42 C.F.R. § 1001.2.

4. A nexus and a common-sense connection exist between the criminal offense to which
Petitioner pleaded guilty and of which she was found guilty, as noted above in Findings 1
and 2, and on which plea and finding of guilt the final judgment of conviction was
entered and sentence imposed, as noted in Finding 3, and the delivery of an item or
service under a State health care program. I.G. Exs. 5, 6, and 8; P. Ex. 1; Berton Siegel,
D.O., DAB No. 1467 (1994).

5. On June 29, 2007, the I.G. notified Petitioner that she was to be excluded from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years, based on the authority set out in section 1128(a)(1) of the Act.

6. On July 24, 2007, and acting through counsel, Petitioner perfected her appeal from the
LG.'s action by filing a timely hearing request.

7. By reason of Petitioner’s conviction, a basis exists for the 1.G.’s exercise of authority,
pursuant to section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), to exclude Petitioner
from participation in Medicare, Medicaid, and all other federal health care programs.

8. By reason of her conviction, Petitioner was subject to, and the I.G. was required to
impose, the mandatory minimum five-year period of exclusion from Medicare, Medicaid,
and all other federal health care programs. Section 1128(c)(3)(B) of the Act; 42 C.F.R.

§ 1001.102(a).

9. Because the five-year period of Petitioner’s exclusion is the mandatory minimum
period provided by law, it is therefore not unreasonable. Section 1128(c)(3)(B) of the
Act; 42 C.F.R. §§ 1001.102(a) and 1001.2007(a)(2).

10. There are no disputed issues of material fact and summary disposition is
therefore appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007);
Thelma Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).
V. Discussion

The essential elements necessary to support an exclusion based on section 1128(a)(1) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; and (2) the criminal offense must have been related to the delivery of an item or
service under Title XVIII of the Act (Medicare) or any state health care program. Thelma
Walley, DAB No. 1367; Boris Lipovsky, M.D., DAB No. 1363 (1992); Mark D. Perrault,
M.D., DAB CR1471 (2006); Andrew L. Branch, DAB CR1359 (2005); Lyle Kai, R.Ph.,
DAB CR1262 (2004), rev'd on other grounds, DAB No. 1979 (2005). Those two
essential elements are fully established in the record before me.

Petitioner does not deny here that she has been convicted. The fact of her misdemeanor
conviction is clear and undisputed: I.G. Ex. 6 shows that on November 13, 2006,
Petitioner appeared with her present counsel in the Court of Common Pleas and pleaded
guilty to the first-degree-misdemeanor crime of Medicaid fraud. The trial court’s
acceptance of that guilty plea and its finding of Petitioner’s guilt are manifest in the fact
that the trial court proceeded immediately to the imposition of sentence. I.G. Exs. 4, 6.
Those procedural steps satisfy the definitions of “conviction” set out at sections
1128(i)(1), 1128(4)(2), and 1128(i)(3) of the Act. The LG. has proven the first essential
element.

Petitioner’s defense to the exclusion takes three forms. It is based partly on her denial of
a nexus or common-sense connection between her crime and Ohio’s Medicaid program,
the second essential element; partly on the fact that she appears here convicted ofa
misdemeanor, and not a felony; and partly on the assertion that the I.G. should have
reviewed her conviction under the discretionary authority conveyed to him by section
1128(b)(1)(a) of the Act.

Petitioner’s first defense fails when examined in the light of the documents reflecting her
conviction. The original Indictment could hardly be plainer in relating her activity to the
Ohio Medicaid program:

Beginning on or about July 3, 2005 and continuing until on or about April
2, 2006, in Franklin County, Ohio, as a continuing course of conduct, Katie
Herman did knowingly make or cause to be made false or misleading
statements or representations to the Ohio Department of Job and Family
Services for use in obtaining reimbursement from the State of Ohio Medical
7

Assistance Program, also known as Medicaid, the value of the funds
obtained being five hundred dollars or more, all in violation of R.C.
2913.40(B), a felony of the fifth degree.

LG. Ex. 5.

But the relationship of her crime to the Ohio Medicaid program is even plainer in light of
the Bill of Particulars filed by prosecutors on July 27, 2006:

Specifically, Herman, a Medicaid provider, knowingly made and/or caused
to be made claims to the Medicaid program that stated and/or represented
that certain services had been provided to [JM and SM]... , Medicaid
recipients, when, in fact, these services had not been provided. The loss to
the Medicaid program was $2,536.50.

.G. Ex. 8.

The submission of false billings to the Medicare and Medicaid programs has been
consistently held to be a program-related crime within the reach of section 1128(a)(1).
Jack W. Greene, DAB No. 1078 (1989), aff'd sub nom. Greene v. Sullivan, 731 F. Supp.
835 (E.D. Tenn. 1990); Mark D. Perrault, M.D., DAB CR1471; Kennard C. Kobrin,
DAB CR1213 (2004); Norman Imperial, DAB CR833 (2001); Egbert Aung Kyang Tan,
M.D., DAB CR798 (2001); Mark Zweig, M.D., DAB CR563 (1999); Alan J. Chernick,
D.D.S., DAB CR434 (1996). I find that the Indictment and the Bill of Particulars,
especially when read in the context of the sentencing document and OHIO REV. CODE
§ 2913(E), demonstrate the requisite nexus and common-sense connection between the
criminal act and the program. Berton Siegel, D.O., DAB No. 1467. [also believe that
Petitioner’s conviction for violating OHIO REV. CODE § 2913.40(B), given the statute’s
specific application to the Medicaid program, is a program-related crime as a matter of
law. See, e.g., Stanley Junious Benn, DAB CR1501 (2006); Mark D. Perrault, M.D.,
DAB CR1471. The LG. has proved the second essential element.

Petitioner’s second defense is without substance. The plain language of section
1128(a)(1) makes no distinction whatsoever between convictions based on misdemeanors
and convictions based on felonies. A conviction based on either class of criminal offense
is an adequate predicate for an exclusion based on section 1128(a)(1). Lorna Fay
Gardner, DAB No. 1733 (2000); Tanya A. Chuoke, DAB No. 1721 (2000); Amable de los
Reyes Aguiluz, DAB CR1417 (2006). It will be noted, moreover, that the only difference

8

between the Indictment’s felony charge and Petitioner’s misdemeanor plea is the amount
of loss, negotiated down from $2536.50 to less than $500.00. The essential elements of
the crime, and the quantum of mens rea required to be proven, are precisely the same.

Petitioner’s third defense is the one she appears to rely on most heavily. Petitioner would
avoid the mandatory effect of section 1128(a)(1) by arguing that “the sole issue to be
determined on appeal is whether such exclusion, if any, should more properly occur
pursuant to 42 U.S.C. 1320a-7(b)(1).” P. Ans. Br., at 3. That particular provision forms
part of section 1128(b) of the Act, 42 U.S.C. § 1320a-7(b). Section 1128(b) provides for
permissive, rather than mandatory, exclusions, and is generally regarded as appropriate to
situations in which individuals or entities may present less-serious threats to the integrity
of the protected programs. But once a conviction is shown to be within the ambit of
section 1128(a)(1), the mandatory operation of that section bars any petitioner, including
this one, from demanding that other more lenient, more discretionary, or more favorable
exclusionary provisions should be applied instead. Even in situations where the
underlying conviction could plausibly be argued to fall within both section 1128(a)(1) and
one or more of the permissive exclusions or three-year mandatory minimum periods of
sections 1128(b)(1)-(15), the rule is clear: if section 1128(a)(1) fits, then the mandatory
exclusion and mandatory minimum period prescribed by section 1128(a)(1) must be
imposed. Neither the I.G. nor the Administrative Law Judge may choose to proceed
otherwise.' Stacy Ann Battle, D.D.S., DAB No. 1843 (2002); Tarvinder Singh, D.D.S.,
DAB No. 1752 (2000); Lorna Fay Gardner, DAB No. 1733; Douglas Schram, R.Ph.,
DAB No. 1372 (1992); Niranjana B. Parikh, M.D., DAB No. 1334 (1992); David S.
Muransky, D.C., DAB No. 1227 (1991); Leon Brown, M.D., DAB No. 1208 (1990);
Napoleon S. Maminta, M.D., DAB No. 1135 (1990); Charles W. Wheeler, DAB No. 1123
(1990); Jack W. Greene, DAB No. 1078 , aff'd sub nom. Greene v. Sullivan, 731 F. Supp.
835.

When Petitioner filed her Response Brief, she also filed a Motion in Limine by which she
sought to exclude from my consideration I.G. Exs. 4, 5, 6, and 8, four documents
reflecting her conviction. I have noted the untimeliness of that Motion and have denied it
for that reason. But there are other reasons on which I rely, entirely independent of any

' In a somewhat unclear argument, Petitioner cites Syed Hussaini, DAB CR193
(1992), as supporting the notion that the magnitude of Petitioner’s crime requires her
exclusion to be based exclusively on section 1128(b)(1) of the Act. Unclear or not, such
an argument is not original: reliance on Hussaini for that notion was soundly and
explicitly rejected in Niranjana B. Parikh, M.D., DAB No. 1334 (1992), and again in
Muhammad R. Chaudhry, M.D., DAB CR326 (1994).
9

question of timeliness, and entirely sufficient in themselves, for my denial of the Motion
in Limine. Those reasons are the legal insufficiency of the facts and theory on which the
Motion is based.

Petitioner’s Motion asserts that she has applied for the sealing of her conviction record
pursuant to an Ohio statutory procedure set out at OHIO REV. CODE § 2953.31-36. That
procedure allows the sentencing court to order records of convictions sealed in some
circumstances. The Motion does not claim that the Court of Common Pleas has entered
such an order, but does rather baldly assert that “Such motions are routinely granted.”
Pet. Motion at 2. Thus, Petitioner’s Motion relies on an assumption and an expectation,
not on an accomplished fact. On the date of this Decision, Petitioner’s conviction
remains unsealed, and it remains in full force and effect under Ohio law.”

But assuming arguendo that the Ohio procedure were carried to a successful completion
and Petitioner’s conviction were effectively expunged from the public record, that result
would not require excluding the documents and would not invalidate her conviction as a
predicate for the I.G.’s proposed exclusion. Section 1128(i)(1) of the Act explicitly
defines “conviction” to include those circumstances “when a judgment of conviction has
een entered against the individual... by a... State... court, regardless of... whether
the judgment of conviction or other record relating to criminal conduct has been
expunged.” The Ohio procedure on which Petitioner now relies has been assayed at least
twice in this forum and has been held insufficient to bar the I.G.’s imposition of a section
128(a) mandatory exclusion. Robert F. Tschinkel, R.Ph., DAB CR1323 (2005); Karen
S. Tanner, DAB CR795 (2001). This forum has never denied that dispositions like those
provided by OHIO REV. CODE § 2953.31-36 might well represent reasonable state
choices in criminal justice policy, but the operation of such a policy in Ohio does not
protect Petitioner here. For purposes of this federal exclusion sanction, based on federal
policy choices, created and authorized by federal statute and intended to protect federally-
funded health programs, federal law defines “conviction.” Travers v. Shalala, 20 F.3d
993 (9th Cir. 1994); Marc Schneider, D.M.D., DAB No. 2007 (2005); Carolyn Westin,
DAB No. 1381 (1993), aff'd sub nom. Westin v. Shalala, 845 F. Supp. 1446 (D. Kan.
1994); Mark D. Perrault, M.D., DAB CR1471; Theresa A. Bass, DAB CR1397 (2006);
Gerald David Austin, DAB CR1207 (2004).

> Tt may usefully be pointed out that the record-sealing procedure is hardly
automatic: OHIO REV. CODE § 2953.32(B) requires that upon the filing of an application
for such relief the court “shall set a date for a hearing,” requires that the prosecutor’s
office be notified of the hearing, and allows the prosecutor to object to the proposed
sealing of the record of conviction.
10

Without citation of authority, Petitioner challenges the proposed period of exclusion as
“unreasonable as a matter of law.” P. Ans. Br. at 3. But the five-year period of exclusion
proposed in this case is the statutory minimum required by section 1128(c)(3)(B) of the
Act. As a matter of law it is not unreasonable. 42 C.F.R. § 1001.2007(a)(2). Neither the
Departmental Appeals Board nor I may reduce it. Mark K. Mileski, DAB No. 1945
(2004); Salvacion Lee, M.D., DAB No. 1850 (2002); Krishnaswami Sriram, M.D., DAB
CR1463 (2006), aff'd, DAB No. 2038 (2006).

Resolution of a case by summary disposition is appropriate when there are no disputed
issues of material fact and when the undisputed facts, clear and not subject to conflicting
interpretation, demonstrate that one party is entitled to judgment as a matter of law.
Michael J. Rosen, M.D., DAB No. 2096; Thelma Walley, DAB No. 1367. Summary
disposition is authorized by the terms of 42 C.F.R. § 1005.4(b)(12). This forum looks to
FED. R. Clv. P. 56 for guidance in applying that regulation. Robert C. Greenwood, DAB
No. 1423 (1993). The material facts in this case are undisputed, clear, and unambiguous.
They support summary disposition as a matter of law. This Decision issues accordingly.

VI. Conclusion

For the reasons set out above, the I.G.’s Motion for Summary Affirmance should be, and
itis, GRANTED. The I.G.’s exclusion of Petitioner Katie Herman from participation in
Medicare, Medicaid, and all other federal health care programs for a period of five years,
pursuant to the terms of section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), is
thereby affirmed.

/s/
Richard J. Smith
Administrative Law Judge
